Citation Nr: 0014104	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-07 429 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder. 

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
January 1979.

By rating action of August 1992, the RO denied service 
connection for a right knee disorder and right ankle 
disorder. The veteran was notified of the denial by letter 
dated in August 1992.  The veteran did not file a timely 
Notice of Disagreement (NOD) within one year of the August 
1992 rating action and the decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action in which 
the RO found that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for a right knee disorder and a right ankle 
disorder. The veteran appealed and was afforded a hearing 
before the undersigned member of the Board in Washington, 
D.C., in September 1998.

In February 1999 the Board remanded both claims for 
development, including to obtain evidence referred to by the 
veteran which had not been requested, and to reconsider 
whether new and material evidence had been presented to 
reopen the veteran's claims based on the most recent 
applicable standard, as required in Hodge v. West, 155 F. 3d. 
1356 (1998).


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in August 1992 is new and probative of the question of 
entitlement to service connection for a right knee disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

2.  Evidence received since the last final decision by the RO 
in August 1992 is new and probative of the question of 
entitlement to service connection for a right ankle disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

3.  The veteran's claim for service connection for a right 
ankle disorder is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
right knee disorder; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
right ankle disorder; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a right ankle disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Service medical records show treatment in October 1977 for 
pain on dorsal flexion of the ankle and upon motion of the 
knee, without any known injury.  The veteran was noted to 
have been jogging two to three miles per day.  Treatment 
included two days of light duty.

The veteran was involved in a motorcycle accident in service 
in December 1977.  An emergency treatment record showed 
trauma abrasions to the left wrist and right ankle, and edema 
to the right ankle.  X-rays of the ankle were negative.  The 
examiner assessed sprain/abrasion of the right ankle.  The 
abrasions were cleaned, the ankle was ACE wrapped and iced, 
and the veteran was prescribed crutches with no weight 
bearing for seven days.  Service medical records contain 
follow-up treatment for the right ankle in December 1977. 

A service medical record in May 1978 notes the veteran's 
December 1977 injury to the right ankle, and notes soft 
tissue swelling over the lateral malleolus without fracture 
or dislocation.  

The veteran's service separation examination in January 1979 
found the veteran's lower extremities to be normal.  

At the time of the denial of service connection in the August 
1992 rating action, post-service treatment records then in 
the claims folder revealed that the veteran had been seen for 
complaints of pain in his knees and ankles as early as 1982.  
In November 1982, he was diagnosed with arthralgia of both 
knees.  In subsequent treatments in the 1980's the veteran 
received multiple injections to his knees.  In a March 1988 
outpatient treatment the veteran reported having chronic knee 
problems with both knees resulting from falls in the past, 
with increased symptoms over the past three years.  The right 
knee was then worse than the left, and the veteran was then 
noted to have been receiving injections to his knees once or 
twice per year.  Private treatment records also reflected 
ongoing treatment for right knee pain in 1991 and 1992.  In 
March 1992, the veteran underwent a private arthroscopy of 
the right knee, consisting of excision of medial shelf plica 
and lateral retinacular release.

Subsequent to the August 1992 rating action, records added to 
the claims folder included numerous private treatment 
records.  Many of these clinical records pertain to treatment 
of disorders other than the right knee and right ankle.  With 
respect to pertinent records, there is evidence of at least 
two surgeries on the right knee since August 1992.  

In April 1994, the veteran underwent another arthroscopy, and 
a Fulkerson tibial tubercle osteotomy of the right tibia. 

In a June 1994 private outpatient treatment for continuing 
follow-up after the April 1994 surgery, it was noted that the 
veteran still had some knee and ankle swelling.  

A January 1996 private outpatient treatment record informs 
that the veteran was kicked in the right knee by an inmate in 
January 1996, with persistent swelling as a result.  The 
diagnosis was acute right knee pain superimposed on a chronic 
patellofemoral syndrome, status post right knee injury.  

In March 1997, the veteran had an arthroscopic resection of 
scar tissue of the right knee with removal of two cortical 
screws in the right tibial tubercle.

At a September 1998 Board hearing in Washington, D.C., the 
veteran testified that he injured his right knee and right 
ankle in a motorcycle accident in Long Beach, California, 
while in service in December 1977.  He testified that he was 
treated and released in a single day from a military 
emergency room for a bruise to the knee and injury to the 
ankle, including abrasion of the ankle.  He testified that 
there was swelling of the knee at that time.  However, he 
added that X-rays were taken of the knee and the ankle but he 
was not told that he had a fracture.  He testified that the 
diagnoses at that time included a sprain or strain of the 
knee and an abrasion of the ankle.  He added that he was a 
boatswain's mate in service, and that he occasionally had 
problems with his knee and ankle following the accident, 
receiving treatment for approximately three months including 
light duty and prescriptions of Tylenol or similar 
medication.  He testified that at the time of the accident he 
was on a base, with his ship in the shipyard.  He added that 
he was on crutches for a time, but that he became alright for 
a time in service prior to his separation.  He testified that 
he returned to his ship, the USS Halsey, a destroyer, and 
received some further treatment from a corpsman aboard ship.  
He added that his conditions were then characterized as a bad 
sprain of both joints.  He testified that he had no 
difficulties with the knee or ankle prior to the accident.  
He added that he ran six miles per day in service, but that 
he was not able to continue running following the accident.  
He testified that post service he worked for a time as a 
mechanic, but his knee continued to bother him.  He testified 
that he was first treated for the knee and ankle disorders on 
a single occasion at a private medical facility at the end of 
1979, with Ibuprofen prescribed; he did not return to that 
facility.  He testified that he was first treated by private 
physicians for his conditions in 1982.  Also at the hearing, 
his wife testified that he was then treated by Dr. Manor.  
The veteran explained that his knee kept dislocating at that 
time.  He testified that he received treatment for the knee 
including cortisone shots (described by the veteran as 
"chromosome" shots) prior to having any operations on the 
knee, with each injection lasting approximately six months 
before he required additional treatment.  He testified that 
he had an arthroscopy in the early eighties, and another 
arthroscopy in 1992.  Elsewhere in testimony, her reported 
that in 1988 his knee went out, so that he had to have 
arthroscopic surgery, performed by Dr. Lincoln.  He added 
that approximately a year later he began having knee trouble 
again.  He testified that he also received orthopedic 
treatment from Dr. Liebelt, who performed a second surgery on 
the knee.  He testified that Dr. Gilmore also operated on his 
knee twice.  He testified that the ankle was only treated 
with medication post service, and was not operated on.  He 
added that his ankle had a scar from the injury in service.  
He explained that currently his ankle swelled up from walking 
a lot, and he had to elevate it.  He testified that in 1989 
he began working with the sheriff's department, and became a 
deputy sheriff thereafter.  He testified that he was 
currently a supervisor in the jail.  He explained that over 
the past two years he had lost all his sick time for various 
operations and difficulties.  He added that his holiday leave 
was used up as well.  The veteran indicated that Dr. Lincoln 
had linked his right knee problems with the injury he 
sustained in service.  

Also at the hearing, the veteran's wife testified that she 
had known the veteran since prior to their marriage in 
December 1979.  She testified that she knew him when he 
separated from service in January 1979.  She added that she 
knew that he was having difficulty with his knee and his 
ankle before they were married.  

2.  Analysis

2.  a.  Whether New and Material Evidence Has Been Presented
Sufficient to Reopen Claims

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two- step analysis when the veteran seeks to reopen a claim 
based on new evidence. First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The language of 3.156(a) itself is to 
be used to determine if evidence submitted since the last 
prior final denial is new and material so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).

The veteran was last denied entitlement to service connection 
for a right knee and a right ankle disorder in an August 1992 
RO decision.  That decision became final as to both claims 
because the veteran did not timely file a notice of 
disagreement.  

Regarding the right knee, as has been noted in the Factual 
Background, above, prior to that August 1992 decision, the 
records in the claims folder included service medical records 
showing only some difficulty with the knee in October 1977, 
and post-service treatment records beginning in 1982.  
Evidence subsequently added to the claims folder included 
additional records of surgeries and treatments for the right 
knee through 1997, with the disorder diagnosed as a chronic; 
the veteran's testimony of development of the knee disorder 
in service, and his wife's testimony to the effect that the 
right knee disorder was present in 1979, the year of their 
marriage and the year of his separation from service. The 
Board finds that new evidence has been added which is so 
significant that it must be considered together with all the 
evidence to fairly decide the claim on the merits.  
Accordingly, the Board considers the additional evidence 
submitted to be sufficient to reopen the veteran's claim of 
entitlement to service connection for a right knee disorder.  
38 C.F.R. § 3.156(a) (1999).

Regarding the right ankle, new evidence submitted since the 
August 1992 decision has included testimony by the veteran 
and his wife to the effect that a right ankle disorder 
developed in service and has persisted until the present 
time.  This testimony must be considered together with all 
the evidence of record to fairly decide the merits of the 
claim.  Accordingly, the Board considers the additional 
evidence submitted to be sufficient to reopen the veteran's 
claim of entitlement to service connection for a right ankle 
disorder.  38 C.F.R. § 3.156(a).

2.  b.  Whether Well-Grounded Claims Have Been Presented
 For Entitlement to Service Connection 

The question of whether a well-grounded claim has been 
presented for entitlement to service connection for a right 
knee disorder is not herein considered, as explained in the 
Remand portion of this decision, below.  

The Board here addresses whether a well-grounded claim has 
been presented for entitlement to service connection for a 
right ankle disorder.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  If the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
in the development of the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran has testified to the presence of a 
right ankle disorder in service.  Service medical records 
reflect that the veteran's right ankle was injured in a 
motorcycle accident in service in December 1977.  Hence the 
second Caluza requirement of evidence of a disease or injury 
in service has been met.  However, while some right ankle 
swelling was noted in a June 1994 private treatment record, 
but no recent medical record within the claims folder 
reflects any current disorder of the right ankle.  No post-
service medical record links a current right ankle disorder 
to the veteran's period of service.  Because the veteran has 
not presented cognizable (medical) evidence of either a 
current right ankle disorder, or of a nexus between a current 
right ankle disorder and the veteran's period of service, the 
first and third Caluza requirements are not met, and the 
veteran's claim of entitlement to service connection for a 
right ankle disorder must be denied as not well grounded. 
38 U.S.C.A. § 5107 (a); Caluza, supra.

ORDER

1.  The claim of entitlement to service connection for a 
right knee disorder is reopened.  

2.  The claim of entitlement to service connection for a 
right ankle disorder is reopened.  

3.  Entitlement to service connection for a right ankle 
disorder is denied as not well grounded.  


REMAND

As noted in the Factual Background section of the Reasons and 
Bases portion of this decision, above, the veteran testified 
at a September 1998 Board hearing in Washington, D.C., to the 
effect that Dr. R. Lincoln, a physician who operated on his 
knee in 1988, had linked his knee disorder to an injury 
sustained in service.  Based on the possible existence of 
such a medical statement causally linking the veteran's 
current knee disorder to his period of service, the Board 
considers the veteran's claim to be potentially well 
grounded.  Caluza.  Under such circumstances, it is 
appropriate to seek out such records or medical statements 
which may well-ground the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  

A review of the claims folder also indicates that Dr. B. 
Manor may not have been appropriately contacted so as to 
obtained relevant medical records.  In an authorization for 
release of medical information signed by the veteran in 
February 1999, the veteran indicated that Dr. B. Manor no 
longer worked with Roxboro Medical Associates.  No current 
location was provided for Dr. Manor.  While the RO made 
appropriate inquiries to Roxboro Medical Associates, it made 
no such inquiry to Dr. Manor.  Such an inquiry should be 
attempted.  

Accordingly, the veteran's reopened claim of entitlement to 
service connection for a right knee disorder is remanded for 
the following development:

1.  The RO should appropriately contact 
Dr. R. Lincoln, at Durham Regional 
Hospital, 3643 N. Roxboro Rd., Durham, 
North Carolina  27704, or at any other 
indicated address, and request all 
records of treatment of the veteran.  
The RO should also ask Dr. Lincoln 
whether he has ever made a medical 
statement as to a causal link between 
the veteran's current right knee 
disorder and his period of service.  If 
yes, the doctor should be asked to 
reiterate that opinion and provide the 
factual and medical bases for the 
opinion.  Any response and records 
received from Dr. Lincoln should be 
associated with the claims folder.  

2.  The veteran should be appropriately 
contacted and asked to provide the 
current address of or some appropriate 
means to contact Dr. B. Manor.  He 
should be asked to provide an 
authorization and release for medical 
records of that physician.  Thereafter, 
if an address or appropriate means of 
contact is provided, the RO should 
contact Dr. B. Manor and request that 
copies of all records of treatment of 
the veteran for a right knee disorder be 
provided.  Any records or replies 
received should be associated with the 
claims folder.  

3.  Thereafter, following any other 
indicated development, the RO should 
readjudicate whether a well-grounded 
claim has been presented for entitlement 
to service connection for a right knee 
disorder.  If service-connection is not 
established for the disorder, the veteran 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


